
	

114 HR 3010 IH: Preserving Welfare for Needs Not Weed Act
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3010
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Reichert introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To prohibit assistance provided under the program of block grants to States for temporary
			 assistance for needy families from being accessed through the use of an
			 electronic benefit transfer card at any store that offers marijuana for
			 sale.
	
	
 1.Short titleThis Act may be cited as the Preserving Welfare for Needs Not Weed Act. 2.Prohibition on use of electronic benefit transfer card to access TANF assistance at any store that offers marijuana for sale (a)ProhibitionSection 408(a)(12)(A) of the Social Security Act (42 U.S.C. 608(a)(12)(A)) is amended—
 (1)by striking or at the end of clause (ii); (2)by striking the period at the end of clause (iii) and inserting ; or; and
 (3)by adding at the end the following:  (iv)any establishment that offers marihuana (as defined in section 102(16) of the Controlled Substances Act) for sale..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 2 years after the date of the enactment of this Act.
			
